Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 1 of 15 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


  WELLS FARGO CLEARING                             )
  SERVICES, LLC D/B/A WELLS FARGO                  )
  ADVISORS,                                        )
                                                   )
                  Plaintiff,                       )                   CASE NO.
                                                   )                   __________
  v.                                               )
                                                   )
  BRADY PEDLER and JOSEPH                          )
  SANTANA,                                         )
                                                   )
                  Defendants.                      )

                        PLAINTIFF'S VERIFIED COMPLAINT

           Plaintiff Wells Fargo Clearing Services, LLC d/b/a Wells Fargo Advisors

 ("Plaintiff," "Wells Fargo," or "WFA") files this Complaint against Defendants Brady

 Pedler ("Pedler") and Joseph Santana ("Santana") (collectively, "Defendants" or the

 "Peddler team") and states as follows:

                                      THE PARTIES

           1.    WFA is a broker-dealer and is a limited liability company. It is a wholly-

 owned subsidiary of Wachovia Securities Financial Holdings, LLC, which is a wholly-

 owned subsidiary of EVEREN Capital Corporation, which is a wholly-owned subsidiary

 of WFC Holdings, LLC, which is a wholly-owned subsidiary of Wells Fargo & Company,

 a Delaware corporation with its principal place of business in California. Plaintiff Wells

 Fargo is a Financial Industry Regulatory Authority ("FINRA") member firm.




 44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 2 of 15 PageID 2




           2.    Pedler was a registered representative employed by WFA from 2006 until

 2020 in Sarasota, Florida, when he suddenly and without warning resigned to move to

 RBC, wrongly taking WFA's trade secrets and confidential information with him. Peddler

 is a citizen of Florida.

           3.    Santana was a registered representative employed by WFA from 2006 until

 2020 in Sarasota, Florida, when he suddenly and without warning resigned to move to

 RBC, wrongly taking WFA's trade secrets and confidential information with him. Santana

 is a citizen of Florida.

           4.    For the entire 14 years they worked at WFA, Pedler and Santana worked as

 a team. The Pedler team shared work, shared clients, and shared commissions. When one

 benefits, the other does, too.

                               JURISDICTION AND VENUE

           5.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332. There is

 complete diversity between the plaintiff and all defendants; WFA is a citizen of Delaware

 and California, and Pedler and Santana are citizens of Florida. The amount in controversy

 exceeds $75,000.00.

           6.    Pursuant to 28 U.S.C. § 1391, venue is proper in this Court because the

 defendants reside in this judicial district and a substantial part of the events or omissions

 giving rise to the claims occurred in this judicial district.




                                                2
 44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 3 of 15 PageID 3




                                           FACTS

           A.    Overview

           7.    WFA employed the Pedler team for fourteen years, providing ample

 compensation, support, resources, and more. WFA made a substantial investment in Pedler

 and Santana, supporting their practice and advancing them funds.

           8.    After extensive and orchestrated planning, the Pedler team left WFA on

 August 24, 2020, moving to one of its direct competitors: RBC Capital Markets, LLC d/b/a

 RBC Wealth Management ("RBC").

           9.    Pedler and Santana violated their contractual agreements with WFA, and

 Florida law, before and after they left WFA. Among other violations, they solicited WFA

 clients to move to RBC while still employed by WFA. They have also, upon information

 and belief, taken and removed WFA's confidential client information by transferring client

 information to their homes, which they were not entitled to take or have in their possession.

           10.   Pedler and Santana have also misappropriated and misused WFA's trade

 secrets and other confidential and/or proprietary information by unlawfully soliciting its

 customers to move to RBC.

           11.   The Pedler team's actions have already damaged WFA, and those damages

 will continue to worsen unless enjoined by this Court.

           12.   At the time they resigned from WFA, Pedler's assets under management at

 WFA were $246,529,960, and Santana's assets under management at WFA were

 $59,429,948.




                                              3
 44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 4 of 15 PageID 4




           13.    This action, consistent with FINRA Rule 13804, is brought solely for the

 purpose of obtaining a temporary injunctive relief. Once the Court rules on Plaintiff's

 contemporaneously-filed Motion for TRO, this matter will proceed to FINRA arbitration

 as required by FINRA rules governing all of the parties.

           B.     WFA hired Pedler and Santana, who agreed to protection of its
                  confidential information and restrictive covenants.

           14.    On or about May, 2006, WFA hired Pedler and Santana to become financial

 advisors for WFA.

           15.    WFA gave Pedler and Santana hundreds of thousands in upfront money,

 and provided further generous compensation and support.

           16.    In 2017, Pedler and Santana entered into a Financial Advisor Succession

 Agreement (the "Succession Agreement") in which they, as "Receiving FAs," agreed to

 pay (by monthly compensation adjustments) Retired FA Allen Steinfeld through March

 2023.

           17.    As a part of the Succession Agreement, Pedler and Santana agreed to a

 further non-solicitation agreement:

           …each Receiving FA agrees that if this Agreement is terminated as
           provided herein, or if his/her employment with Wells Fargo Advisors
           terminates for any reason, in either case, prior to the end of the Post-
           Retirement Period, he/she will not for a period of one (1) year following
           such termination, directly or indirectly, on his/her behalf or on behalf
           of any other person, firm, partnership, association, trust, corporation
           or business organization, entity or enterprise, solicit any clients
           associated with the Financial Advisor Succession Accounts for the
           purpose of providing financial services identical to or reasonably
           substitutable for Wells Fargo Advisors' financial services. Solicitation shall
           include, but not be limited to, contact or communication by mail, by phone,
           by personal meeting or by any other means, either directly or indirectly,
           with any person or party for the purpose of requesting, encouraging or



                                                 4
 44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 5 of 15 PageID 5




           inviting the transfer of an account from Wells Fargo Advisors, the opening
           of a new account with any other organization that does business in
           securities, banking, commodities and financial futures, insurance or other
           lines of business in which Wells Fargo Advisors or any of its affiliates is
           engaged, or discontinuing any relationship with Wells Fargo Advisors. In
           addition, Receiving FA(s) shall not remove, use, disclose or transmit
           any confidential information or documents related to the Financial
           Advisor Succession Accounts or the clients associated with the
           Financial Advisor Succession Accounts, including, but not limited to the
           names, addresses, phone numbers, account holdings or financial
           information related to the Financial Advisor Succession Accounts.
           Receiving FA acknowledges that Wells Fargo Advisors will contact a
           representative sample of Financial Advisor Succession Account clients at
           least annually during the one-year period following any such termination of
           employment to confirm that the Retiring FA has not provided any clients
           with investment advice or solicited trades in securities in any way.

 (See Succession Agreement (Ex. 1), ¶ 16 (emphasis added).)

           18.     Pedler and Santana also agreed in the Succession Agreement that they

 would be liable for WFA's attorneys' fees and costs incurred enforcing the Succession

 Agreement. (Id. at ¶ 17.)

           19.     In 2014, Pedler1 and Santana each entered into a Wells Fargo Advisors PCG

 Team Agreement, agreeing that they would not, with some exceptions, solicit WFA clients

 associated with the team arrangement:

           8. Non-Solicitation of Clients. In consideration of entering into this
           Agreement and participating in the Team Program, the adequacy and
           sufficiency of which are hereby acknowledged, each Financial Advisor
           Team Member agrees that if this Agreement is terminated as provided
           herein or if his/her employment with Wells Fargo Advisors ends for any
           reason, he/she will not for a period of one (1) year following such
           termination, except as expressly allowed under the terms of the Team
           Program document, directly or indirectly, on his/her behalf or on behalf of
           any other person, firm, partnership, association, trust, corporation or
           1
           Pedler also has a non-solicitation agreement in his promissory note to WFA. (See Note, a true and
 correct copy of which is attached as Ex. 2.) Under the terms of the note, Pedler is prohibited from soliciting
 any WFA clients he serviced or learned of through WFA. (Id.)




                                                       5
 44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 6 of 15 PageID 6




           business organization, entity or enterprise, solicit any clients associated
           with the Team arrangement for the purpose of providing financial services
           identical to or reasonably substitutable for Wells Fargo Advisors' financial
           services. Solicitation shall include, but not be limited to, contact or
           communication by mail, by phone, by personal meeting or by any other
           means, either directly or indirectly, with any person or party for the purpose
           of requesting, encouraging or inviting the transfer of an account from Wells
           Fargo Advisors, the opening of a new account with any other organization
           that does business in securities, banking, commodities and financial futures,
           insurance or other lines of business in which Wells Fargo Advisors or any
           of its affiliates is engaged, or discontinuing any relationship with Wells
           Fargo Advisors. Notwithstanding these provisions, a Financial Advisor
           Team Member who leaves the Firm will be allowed to solicit the clients the
           Financial Advisor brought or introduced to the Team.

 (See 2014 PCG Team Agreement (Ex. 3), ¶ 8.)

           20.    In 2018, Pedler and Santana entered into an updated Wells Fargo Advisors

 PCG Team Agreement, again agreeing to a limited non-solicitation agreement:

           7. Non-Solicitation of Clients. In consideration of entering into this
           Agreement and participating in the Team Program, the adequacy and
           sufficiency of which are hereby acknowledged, each Financial Advisor
           Team Member agrees that if this Agreement is terminated as provided
           herein or if his/her employment with Wells Fargo Advisors ends for any
           reason, he/she will not for a period of one (1) year following such
           termination, except as expressly allowed under the terms of the Team
           Program document, directly or indirectly, on his/her behalf or on behalf of
           any other person, firm, partnership, association, trust, corporation or
           business organization, entity or enterprise, solicit any clients associated
           with the Team arrangement for the purpose of providing financial services
           identical to or reasonably substitutable for Wells Fargo Advisors' financial
           services. Solicitation shall include, but not be limited to, contact or
           communication by mail, by phone, by personal meeting or by any other
           means, either directly or indirectly, with any person or party for the purpose
           of requesting, encouraging or inviting the transfer of an account from Wells
           Fargo Advisors, the opening of a new account with any other organization
           that does business in securities, banking, commodities and financial futures,
           insurance or other lines of business in which Wells Fargo Advisors or any
           of its affiliates is engaged, or discontinuing any relationship with Wells
           Fargo Advisors. Notwithstanding these provisions, a Financial Advisor
           Team Member who leaves the Firm will be allowed to solicit the clients the
           Financial Advisor brought or introduced to the Team.



                                                 6
 44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 7 of 15 PageID 7




 (See 2018 PCG Team Agreement (Ex. 4), ¶ 7.)

           21.   During the time that Pedler and Santana worked for WFA, WFA supported

 the Pedler team in every way possible. WFA honored its contracts with Pedler and Santana,

 providing generous compensation, office facilities, support services, computer software,

 clearing services, research, promotional materials, registration for various exchanges,

 resources supporting Pedler's and Santana's business, and other benefits and support. WFA

 made, over many years and throughout the time it employed Pedler and Santana, a

 substantial investment.

           22.   The Pedler team also benefitted from WFA's support, research, goodwill,

 and other back office support.

           C.    Pedler and Santana leave WFA and violate the Succession Agreement
                 and Team Agreements.

           23.   Despite WFA's investment, and the benefits enjoyed by Pedler and Santana,

 the Pedler team resigned from WFA and moved to RBC on August 24, 2020.

           24.   Pedler and Santana, upon information and belief, stole WFA's trade secrets

 and other confidential information of WFA during the time employed by WFA, planning

 to take the confidential information for use at RBC.

           25.   Indeed, the Pedler team began soliciting clients to move to RBC before they

 even moved.

           26.   For example, a WFA client with the initials J.W. called WFA and requested

 that his account be moved from the Sarasota branch to the Clearwater branch. During the

 call, and while Pedler and Santana were still employed at WFA, the client told WFA that

 the Pedler team was planning to move to a different broker dealer.



                                              7
 44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 8 of 15 PageID 8




           27.   The client shared with WFA that Pedler asked the client to transfer his

 account to RBC. Pedler, on behalf of the team, also, while employed by Wells Fargo, touted

 the many ways Pedler believed was better than Wells Fargo.

           28.   In addition, in the months before his exit, Pedler and his registered client

 associate Yolanda R. South ("South") created an abnormally large number of labels

 (containing client information) that were sent to Pedler's personal email address. (See

 Client Labels (Ex. 5).)

           29.   Further, on behalf of the team, Pedler – while still employed by Wells Fargo

 – exchanged emails with a WFA client about moving accounts to RBC.

           30.   Remarkably, while still being paid by WFA on July 23, 2020, Pedler

 forwarded materials about the strength of RBC to a WFA client. (See July 23 email and

 attachments "RBC Strength You Can Trust" and "RBC S&P Strength" (Exs. 6-7).)

           31.   The client responded "Thanks Brady. Formulating a list of questions." (Id.).

           32.   Then, apparently realizing he had failed to cover his tracks, Pedler

 attempted to hide what he had done, responding "Anytime. If you decide you want to move

 those accounts from RBC to Wells, I can help you with the transfer process." (See July 24,

 2010 email (Ex. 8).)

           33.   There is a substantial threat that WFA will suffer irreparable injury if a

 temporary restraining order is not entered. Peddler and Santana have and will continue to

 use WFA's trade secrets and other confidential information to solicit WFA customers.




                                              8
 44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 9 of 15 PageID 9




           34.    WFA lacks an adequate remedy at law. Money damages are inadequate to

 compensate WFA for the loss of its trade secrets and the damage to its relationships with

 its clients. Indeed, the Pedler team agreed to injunctive relief:

           Retiring FA and Receiving FA(s) each consent to the issuance of a
           temporary restraining order or preliminary injunction to maintain the status
           quo pending the outcome of any proceeding. This injunctive or other
           equitable remedy shall be in addition to any other remedy at law or equity
           that Wells Fargo Advisors may otherwise have and shall not limit or
           constitute a waiver by Wells Fargo Advisors of, any available remedy.

 (Ex. 1, ¶ 17.)

           35.    The threatened injury to WFA outweighs the threat and harm to Defendants.

 Defendants have no right to use WFA's confidential information, nor to solicit clients in

 violation of their agreement.

           36.    There is a substantial likelihood that WFA will prevail on the merits. The

 evidence already uncovered reveals that Peddler and Santana have violated their non-

 solicitation agreement and breached their fiduciary duties to WFA.

           37.    Granting an injunction will not disserve the public interest. In fact, the

 public has an interest in the parties complying with their contractual obligations.

                                          II. CLAIMS

                           COUNT I – BREACH OF CONTRACT

           38.    Pedler and Santana had valid contracts with WFA, which they breached

 through their actions described herein.

           39.    Pedler's and Santana's breaches resulted in damages to WFA.




                                                9
 44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 10 of 15 PageID 10




                       COUNT II – BREACH OF FIDUCIARY DUTY

            40.    Under Florida law, Pedler and Santana had fiduciary duties of loyalty, good

  faith, and fair dealing to WFA, including without limitation the duty not to solicit WFA's

  customers to move to RBC while still employed by WFA and during one year afterward.

  An "employee may not engage in disloyal acts in anticipation of his future competition,

  such as using confidential information acquired during the course of his employment or

  soliciting customers and other employees prior to the end of his employment." Fish v.

  Adams, 401 So. 2d 843, 845 (Fla. Dist. Ct. App. 1981).

            41.    Through their actions described herein, Pedler and Santana violated their

  fiduciary duties to WFA, resulting in damage to WFA.

    COUNT III – VIOLATION OF THE FLORIDA UNIFORM TRADE SECRETS
                                 ACT

            42.    The Florida Uniform Trade Secrets Act, codified at Fla. Stat. § 688.001, et

  seq., prohibits one from misappropriating "trade secrets," which it defines as:

            information, including a formula, pattern, compilation, program, device,
            method, technique, or process that:

            (a) Derives independent economic value, actual or potential, from not being
            generally known to, and not being readily ascertainable by proper means
            by, other persons who can obtain economic value from its disclosure or use;
            and

            (b) Is the subject of efforts that are reasonable under the circumstances to
            maintain its secrecy.

  Fla. Stat. § 688.002(4); see also Arko Plumbing Corp. v. Rudd, 230 So. 3d 520, 529 (Fla.

  Dist. Ct. App. 2017) ("Customer information has been held to be a trade secret. See, e.g.,

  Sea Coast Fire, Inc. v. Triangle Fire, Inc., 170 So. 3d 804, 808 (Fla. 3d DCA 2014)

  ("Examples of trade secrets include confidential business information such as a customer


                                                10
  44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 11 of 15 PageID 11




  list, when the list is not just a compilation of information readily available to the public,

  but rather acquired or compiled through the owner's industry."); Delucca v. GGL Indus.,

  Inc., 712 So. 2d 1186, 1187 (Fla. 4th DCA 1998) ("[W]e find competent substantial

  evidence that some of the information given out by appellant, which included information

  about customers which was not available from other sources, constitutes trade secrets under

  Chapter 688.").").

            43.    Client information, including without limitation customer lists, is

  misappropriated if it is (1) acquired by improper means, and/or (2) disclosed or used by a

  person who (a) used improper means to acquire it, (b) knew or had reason to know that the

  information was derived improperly and/or was required to be kept secret, and/or (c) knew

  or had reason to know that the information was a trade secret and that the information was

  acquired by accident or mistake. See Fla. Stat. § 688.002(2).

            44.    Through their actions described herein, Defendants have improperly

  acquired, disclosed, and used WFA's trade secrets, causing damage to WFA.

                                   RELIEF REQUESTED

            WFA requests the Court to grant WFA the following relief:

            (1)    a temporary restraining order enforcing the Succession Agreement and PCG

  Team Agreements and prohibiting the Defendants and anyone working in concert with

  them from soliciting, directly or indirectly, on his/her behalf or on behalf of any other

  person, firm, partnership, association, trust, corporation or business organization, entity or

  enterprise, any clients associated with the Financial Advisor Succession Accounts and/or

  any clients whom Pedler and Santana did not bring to their PCG Team;




                                               11
  44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 12 of 15 PageID 12




            (2)   a temporary restraining order requiring the Defendants to immediately

  return to WFA all WFA client information taken by the Defendants; and

            (3)   all other relief that the Court deems necessary to protect Plaintiff’s rights.




                                                12
  44046130 v2
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 13 of 15 PageID 13
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 14 of 15 PageID 14
Case 8:20-cv-02021-TPB-AEP Document 1 Filed 08/28/20 Page 15 of 15 PageID 15




            Respectfully submitted on August 28, 2020.



                                                         //s/ Robert V. Williams
                                                         Robert V. Williams, Trial Counsel
                                                         Florida Bar No. 0144720
                                                         Dana L. Robbins
                                                         Florida Bar No. 106626
                                                         BURR & FORMAN LLP
                                                         One Tampa City Center
                                                         Suite 3200
                                                         201 North Franklin Street
                                                         Tampa, FL 33602
                                                         T (813) 221-2626
                                                         F (813) 221-7335
                                                         rwilliams@burr.com
                                                         drobbins@burr.com
                                                         pturner@burr.com

                                                         Attorney for Claimant
                                                         Wells Fargo Clearing Services, LLC
                                                         d/b/a Wells Fargo Advisors


  DEFENDANTS TO BE SERVED

  Brady Pedler
  9951 Cherry Hills Avenue Cir
  Bradenton, FL 34202-4003

  Joseph Santana
  4732 Capri Ave
  Sarasota, FL 34235-4316




                                              15
  44046130 v2
